Per Curiam. Respondent was admitted to practice by this Court in 1983 and maintains a law office in the Town of Colonie, Albany County.
By order of this Court dated October 22, 2001, respondent was suspended from practice for a period of two years, which suspension was stayed upon condition that respondent submit semiannual reports by a certified public accountant confirming that he is maintaining his escrow account and preserving clients’ funds in accordance with the applicable provisions of the attorney discipline rules (Matter of Ford, 287 AD2d 870 [2001]). By order dated March 18, 2004, respondent’s stayed suspension was continued for a period of nine months during which period he was to distribute all inactive escrow account funds and withdraw all personal funds from his escrow account.
Respondent now applies to terminate the suspension period. It appears that he has complied with the conditions of the stayed suspension and has taken and passed the Multistate Professional Responsibility Examination during the suspension period. Petitioner advises that it does not oppose the application.
*934We grant respondent’s application and terminate the period of suspension, effective immediately (see e.g. Matter of Sullivan, 307 AD2d 642 [2003]).
Mercure, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that the period of stayed suspension imposed by this Court’s decisions dated October 22, 2001 and March 18, 2004, is terminated, effective immediately.